Jackson, Judge.
Susan DuBose and William W. Simpson sued Branch, Sons & Company in the city court of Augusta, for the sum of $984 82. The jury found for plaintiffs. A motion was made for a new trial on various grounds. We think none of them good, and adopt the opinion of Judge Gould contained in the record, as our own, a syllabus of which 'will appear in the head-hotes furnished the reporter. We remark that we find no plea at all set out in the record. A copy of an amended plea appears in the motion for a new trial, and that, so far as this record discloses the pleadings, is the only plea defendants filed. In the judge’s opinion overruling the motion for a new trial, there a¿’e also allusions to other pleas; however that may be, the evidence is overwhelming in favor of the verdict, and the result must have been the same, no matter what pleas had been filed.
Judgment affirmed.